               Case 1:21-cr-02007-SAB             ECF No. 3         filed 02/09/21     PageID.5 Page 1 of 1


                                               CHARGES AND PENALTIES

        CASE NAME: _______________________________
                   MARIA GUTIERREZ-MENDEZ          CASE NO. ______________________
                                                             1:21-CR-2007-SAB-1
                                                                                                              FILED IN THE
                                                                                                          U.S. DISTRICT COURT
                                                                                                    EASTERN DISTRICT OF WASHINGTON
                                                    ✔
                                    2
                TOTAL # OF COUNTS: _______      _________FELONY     _________MISDEMEANOR    _________PETTY OFFENSE
                                                                                                     Feb 09, 2021
                                                                                                         SEAN F. MCAVOY, CLERK



Count            Statute                   Description of Offense                                    Penalty

                                                                           Up to 10 years imprisonment;
        8 U.S.C. § 1324(a)(1)(A)                                           up to $250,000 fine;
  1                              Harboring an Illegal Alien
        (iii), (B)(i)                                                      up to 3 years supervised release; and
                                                                           a $100 special penalty assessment
                                                                          Up to 10 years imprisonment;
        8 U.S.C. § 1324(a)(1)(A) Encouraging or Inducing an Illegal Alien up to $250,000 fine;
  2
        (iv), (B)(i)             to Enter or Reside                       up to 3 years supervised release; and
                                                                          a $100 special penalty assessment

        8 U.S.C. § 1324(b), 18
        U.S.C. § 982(a)(6)(A), 28 Forfeiture Allegations
        U.S.C. § 2461
